Citation Nr: 0829701	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  03-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include asthma or pulmonary disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July to August 1980, 
for a total period of one month and eight days.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2006, the Board held that new 
and material evidence had been submitted to reopen a claim 
for service connection for a lung disorder, previously denied 
as bronchial asthma.  The Board remanded the claim to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, for additional development.  The Board 
remanded claim again in April 2007.  The case is again before 
the Board for appellate review.


FINDING OF FACT

The competent medical evidence of record does not link any 
current lung complaints, symptoms, findings or diagnoses to 
the veteran's active duty.


CONCLUSION OF LAW

Service connection for a lung disorder, to include asthma or 
pulmonary disease, is not warranted.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in May 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case (SSOC) issued in 
August 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the May 2006 notice 
letter provided the proper Dingess notice, prior to the 
August 2007 SSOC.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment reports.  The veteran has submitted private 
treatment reports.  The appellant was afforded a VA medical 
examination in November 2006.  An Expert Medical Opinion was 
obtained in June 2008.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  

The veteran submitted 2 pages of duplicate service records in 
August 2008, along with a request that his claim be remanded 
to the AOJ for review of the new evidence.  The RO has 
already reviewed these records and therefore a remand is not 
warranted.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
disease, or other "infirmities" that are noted on their 
service entrance physical examination.  38 U.S.C.A. § 1111 
(West 2002).  

For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a veteran may obtain 
service connection.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A review of the veteran's service medical records reflects 
that the presumption of soundness applies in this case.  
38 U.S.C.A. § 1111.  The veteran's lungs and chest were 
normal on entrance physical examination in June 1980.  On a 
June 1980 entrance report of medical history, the veteran 
denied pertinent complaints.  On a June 1980 Screening 
Physical Examination for Army Recruits ("Spear Worksheet"), 
the veteran denied trouble breathing, to include asthma.  

The service medical records also include an August 1980 
treatment report reflecting that the veteran complained of a 
productive cough of three weeks' duration and chest pain of 
one week's duration.  He had a history of bronchial asthma.  
The assessment was rule out bronchial asthma.  A chest X-ray 
resulted in an impression of NAD (no active disease).  An 
August 1980 report of an Entrance Physical Standards Board 
(EPSBD) Proceedings notes that the veteran had a current 
diagnosis of bronchial asthma.  He had a positive chest X-ray 
for left lower lobe infiltrate and a past medical history of 
asthma.  He had the same symptoms one year earlier (before 
entrance to service).  Prior to that, he had symptoms on and 
off during his childhood and teens.  The EPSBD recommended 
against a waiver. 

Despite the foregoing, the Board finds that the evidence of 
record, overall, does not rebut the presumption of soundness.  
There is no clear and unmistakable evidence that the veteran 
had asthma prior to service that was not aggravated by 
service.  VAOGCPREC 3-2003.  

In so finding, the Board observes that the veteran's service 
medical records themselves are unclear as to whether he had 
asthma prior to service.  The Board finds it significant that 
the sole inservice chest X-ray did not show left lower lobe 
infiltrate, as reported by the EPSBD report.  In addition, 
the claims file contains post-service lay statements from 
several people who have known the veteran all his life (some 
of whom helped raise him) relating that he had no preservice 
history of treatment or diagnosis of bronchial asthma.  Thus, 
the Board cannot conclude that there is clear and 
unmistakable evidence that the veteran had asthma prior to 
service.

Turning to entitlement to service connection on a direct 
basis, post-service medical records show that the veteran has 
a post-service lung disorder.  However, there is no competent 
medical evidence linking any post-service or current lung 
disorder to the veteran's service.  

A January 1985 private medical report shows that the veteran 
was treated at an emergency room for complaints of cough, 
pain in the right chest, and difficulty breathing of three to 
four days' duration.  He gave a past history of a 
pneumothorax.  The veteran was observed and released with a 
diagnosis of pneumothorax, right, small, atypical.  In May 
1989, the veteran was diagnosed with asthmatic bronchitis.  
The report notes that he had a long history of lung disease, 
with multiple pneumothoraces with bilateral pleurodesis done 
several years earlier.  A February 1995 private medical 
report provides that he had significant chronic obstructive 
pulmonary disease (COPD).  Private medical reports show that 
the veteran was treated at an emergency room in October 2003 
for a URI/COPD exacerbation.  

Overall, the post-service private records do not support the 
veteran's claim.  They fail to link his current symptoms and 
findings to his service, or the bronchial asthma noted in his 
service medical records.  

VA treatment records dated from 2002 asses the veteran with 
spontaneous bilateral and recurrent pneumothorax since 1980, 
and COPD.  These records are apparently based on the 
veteran's own history, as there is no competent medical 
evidence of a pneumothorax earlier than 1985.  

The Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  

In this case, the Board finds that the VA treatment reports 
are entitled to very limited probative value and do not 
constitute evidence linking his current complaints or 
findings to his service.  The veteran's reported history on 
which they were based is not accurate when compared to the 
service and post-service medical records.  There is no 
medical evidence indicating a pneumothorax prior to 1985, 
several years after service. 

The report of a November 2006 VA examination (which was based 
on a review of the veteran's claims file and electronic 
medical records) fails to link any post-service or current 
lung disorder to service.  The report reviews the pertinent 
medical history, the veteran's own complaints, and the 
results of current examination.  The veteran reported having 
gone to a civilian emergency room approximately 3-6 months 
after separation where he was told that he had a small 
collapse of the lungs (the veteran later informed VA that 
corresponding records were unavailable).  He said that he was 
in and out of the hospital over the next 2 years for 
observation.  Over the next few years, he had several chest 
tubes placed to expand and drain the lung.  In 1984, he 
underwent surgical pleurodesis and had not had a pneumothorax 
recurrence since.  

The examiner concluded that the veteran's current pulmonary 
function studies were most consistent with obstructive airway 
disease with a significant reactive component.  This was a 
"snapshot" of his present conditions.  It could represent 
the result of years of classic asthma, smoking injury (the 
report notes that the veteran had a 20 pack a year tobacco 
history, and had not smoked in the past three years), or a 
combination.  The examiner noted that the veteran's service 
medical records noted history of asthma in childhood that the 
veteran denied, and which was not otherwise supported by 
evidence.  Indeed, considering only the veteran's limited 
military records, a left lower lobe pneumonia would seem to 
be the most likely cause of his difficulties.  Findings on 
the current chest x-ray were consistent with the later 
development of pneumothoracies, but chest x-rays from service 
made no mention of such defects.  

The examiner concluded that the most he could say at this 
time was that, more likely than not, the veteran had 
moderately severe and probably reactive type B (bronchitic) 
dominant COPD.  How the veteran got it was uncertain.  
Without more detailed service medical records, the examiner 
could offer no opinion on whether the veteran's present 
problem was related to his respiratory difficulties while in 
the service, or whether or not he had respiratory problems 
prior to entering the military.  

In June 2008, the Board received an Expert Medical Opinion 
from the Chief, Pulmonary and Critical Care Medicine, of a VA 
Medical Center.  The opinion reviewed the veteran's medical 
history in detail.  In answering specific questions posed by 
the Board, the Specialist noted that based on the information 
provided, he was unable to tell if the veteran had a chronic 
pulmonary disorder prior to his service.  He might have had 
mild asthma.  The chances that the veteran's service 
aggravated any preexisting condition was virtually nil.  The 
chances that the veteran's service caused or was 
etiologically related to a current pulmonary disorder was 
virtually nil. 

The Specialist explained that the veteran likely had two 
diseases: COPD and primary spontaneous pneumothorax.  Both 
were most commonly smoking related lung diseases.  The 
Specialist explained in great detail the strong associations 
between smoking and COPD and pneumothorax, referring to 
medical knowledge, expertise and the results of scientific 
studies.  He summarized that, based on this information, it 
was quite difficult to see how the veteran's brief military 
service in any way contributed to either of the conditions.  

The Board finds that the June 2008 Specialist's opinion is 
highly probative evidence against the veteran's claim.  The 
Specialist reviewed the veteran's complete claims folder and 
medical history.  His medical opinion is responsive to the 
issues posed by the claim and provides detailed and thorough 
rationales for its findings and conclusions.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu, supra (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, to the extent that the veteran is able to 
observe continuity of his claimed breathing symptoms since 
service, his opinions are outweighed by the post-service 
treatment records, VA examination report and Expert Medical 
Opinion.  This evidence reflects that the veteran's post-
service lung complaints, symptoms, findings or diagnoses are 
unrelated to his service.

In sum, the competent medical evidence, overall, demonstrates 
that the veteran's post-service lung complaints, symptoms, 
findings or diagnoses are unrelated to his service or any 
findings in his service medical records.  Accordingly, 
service connection must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a lung disorder, to 
include asthma or pulmonary disease, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


